 



EXHIBIT 10.1

MERCURY GENERAL CORPORATION BOARD FEES

 

 

 

  PRIOR FEES NEW FEES Director Compensation - Board Fee $4,000 per quarter
$4,000 per quarter Director Compensation - Meeting Attendance

$4,000 per meeting held in person or telephonically

 

lasting 1 hour or more

 

$4,000 per meeting held in person or telephonically

 

lasting 1 hour or more

 

 

$500 per meeting held telephonically lasting less

 

than 1 hour

 

$500 per meeting held telephonically lasting less

 

than 1 hour

 

      Audit Committee     Meeting Attendance (Chair) $3,500 per meeting $5,000
per meeting Meeting Attendance (Non Chair) $2,500 per meeting $3,000 per meeting
Annual Retainer (Chair) $4,000 $5,000       Compensation Committee     Meeting
Attendance (Chair) $500 per meeting $2,000 per meeting Meeting Attendance (Non
Chair) $500 per meeting $1,500 per meeting Annual Retainer (Chair) $2,500 $4,000
      Nominating/Corporate Governance Committee     Meeting Attendance (Chair)
$1,500 per meeting $1,500 per meeting Meeting Attendance (Non Chair) $1,000 per
meeting $1,000 per meeting Annual Retainer (Chair) $1,500 $2,000      
Investment Committee     Meeting Attendance (Chair) $1,500 per meeting $2,000
per meeting       Lead Director - Annual Retainer $10,000 $15,000

 



 

